Citation Nr: 0802605	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-22 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to exposure to Agent Orange.

2.  Entitlement to an effective date prior to September 15, 
2004, for service connection for asthma.  

3.  Entitlement to an effective date prior to September 15, 
2004, for service connection for lumbar strain.  

4.  Entitlement to an effective date prior to September 15, 
2004, for service connection for acne scars on both cheeks.  

5.  Entitlement to an effective date prior to September 15, 
2004, for service connection for a left ankle disability.  

6.  Entitlement to an effective date prior to September 15, 
2004, for service connection for acne scars of the back.  

7.  Entitlement to an effective date prior to September 15, 
2004, for service connection for rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1971 to July 
1977, and from February 1980 to September 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Portland, Oregon, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
June 2004, the RO denied the appellant's claim for service 
connection for diabetes mellitus, type II, to include as due 
to exposure to Agent Orange.  In August 2005, the RO granted 
service connection for asthma, lumbar strain, acne scars on 
both cheeks, a left ankle disability, acne scars of the back, 
and rhinitis.  The RO assigned an effective date for service 
connection for all disabilities of September 15, 2004.  

In February 2007, the veteran filed claims for service 
connection for hearing loss, and tinnitus.  These claims have 
not been adjudicated by the agency of original jurisdiction, 
and are referred to the RO for appropriate action.  

In September 2007, the veteran was afforded a hearing before 
Mary Sabulsky, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The veteran did not have service in the Republic of 
Vietnam.

2.  The veteran does not have diabetes mellitus, type II, 
that was caused or aggravated by his service.  

3.  In an unappealed decision, dated in March 1985, the RO 
denied claims for service connection for asthma, and 
rhinitis.  

4.  Following the RO's final March 1985 rating decision, a 
claim for service connection for asthma, and rhinitis, was 
not received prior to September 15, 2004.
 
5.  A claim of service connection for lumbar strain, acne 
scars on both cheeks, a left ankle disability, and acne scars 
of the back, was not received prior to September 15, 2004.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred as a result 
of the veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1116, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  The criteria for an effective date prior to September 15, 
2004, for service connection for asthma, lumbar strain, acne 
scars on both cheeks, a left ankle disability, acne scars of 
the back, and rhinitis, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that this appeal was certified to 
the Board in January 2007.   In June 2006, subsequent to the 
May 2006 statement of the case, medical evidence was received 
without a waiver of review by the agency of original 
jurisdiction.   However, under the circumstances, a remand is 
not required.  Specifically, this evidence consists of 
treatment for psychiatric symptoms from a Vet Center that are 
dated between 2005 and 2006.  This evidence is not material 
to the bases for the Board's decisions.  Therefore, this 
evidence is not "pertinent" as defined at 38 C.F.R. § 
20.1304(c) (2007), and a remand for RO consideration is not 
required.

I.  Service Connection

The veteran essentially argues that service connection for 
diabetes mellitus, type II, is warranted because he was 
exposed to Agent Orange while maintaining aircraft that had 
come from Vietnam, and that the presumptive provisions of 38 
C.F.R. § 3.307(a)(6)(iii) should apply.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  Service 
connection may also be granted for diabetes mellitus, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309. 

In addition, disease associated with exposure to certain 
herbicide agents will be considered to have been incurred in 
service under the circumstances outlined in that section even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.309, see also 38 C.F.R. § 3.307, 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The law provides a presumption of service connection for 
certain diseases, including diabetes mellitus, type II, which 
become manifest after separation from service in veterans who 
served in the Republic of Vietnam during the period from 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(emphasis added).  Service in the Republic of Vietnam for the 
purpose of the application of the presumption includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The veteran's service medical records do not show treatment 
for, or a diagnosis of, diabetes mellitus, type II.  The 
veteran's separation examination report from his first period 
of active duty, dated in April 1977, shows that his endocrine 
system was clinically evaluated as normal, and that 
urinalysis was negative for sugar.  A separation examination 
report from his second period of active duty is not of 
record.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1984 and 2006.  
This evidence includes VA progress notes, dated as early as 
2000, which note that the veteran has diabetes mellitus type 
II.  

As an initial matter, the veteran does not allege, and his 
service records do not show, that the conditions of his 
service involved duty or visitation in the Republic of 
Vietnam.  In this regard, the veteran's discharges (DD Form 
214's) show that he served in the Air Force, with military 
occupation specialties involving aircraft mechanics and 
aircraft maintenance.  His service personnel records indicate 
that he performed maintenance duties at duty stations that 
included Dover, Delaware, and Nakhon Phanom, Thailand.  These 
records do not mention herbicides.  Finally, an April 2004 
response from the National Personnel Records Center (NPRC) 
shows that the NPRC determined that there was no evidence to 
show service in the Republic of Vietnam, and that there was 
no record of exposure to herbicides.  Given the foregoing, 
the Board finds that duty or visitation in the Republic of 
Vietnam is not shown for the purposes of the regulation 
governing the presumption of service connection for certain 
diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 
3.309.  

The Board further notes that there is no basis upon which to 
apply 38 C.F.R. §§ 3.307 and 3.309 to a veteran who did not 
serve in Vietnam, and that even if exposure to herbicides 
during service was shown (and this has not been established), 
38 C.F.R. §§ 3.307, 3.309 would still not be for application, 
as the veteran does not have service in Vietnam.  Rather, the 
claim would be analyzed as set forth in Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) (discussed infra).

The Board has determined that the claim must be denied.  The 
veteran was not treated for diabetes mellitus, type II, 
during service, there is no competent medical evidence to 
show that diabetes was manifested to a compensable degree 
within one year of separation from service, and there is no 
competent medical evidence of record suggesting a causal link 
between the veteran's service, to include any in-service 
herbicide exposure, and the subsequent development of 
diabetes.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the 
earliest medical evidence of diabetes mellitus is dated in 
2000.  This is about 16 years after separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that diabetes 
was caused or aggravated by service many years ago, to 
include as a result of exposure to herbicides.  In this case, 
when the veteran's service, service medical, and post-service 
medical records are considered (which indicate that the 
veteran did not serve in Vietnam, that the claimed condition 
began many years after service, and that the claims files do 
not contain competent evidence of a nexus between the claimed 
condition and the veteran's service, to include as due to 
exposure to herbicides), the Board finds that the service and 
medical evidence outweighs the veteran's contentions that he 
has diabetes mellitus, type II, that is related to his 
service.  


II.  Effective Dates - Service Connection

The veteran asserts that an effective date prior to September 
15, 2004 is warranted for service connection for asthma, 
lumbar strain, acne scars on both cheeks, a left ankle 
disability, acne scars of the back, and rhinitis.  He argues 
that the veteran filed a claim within one year of separation 
from service, such that an effective date is warranted as of 
the day after service.  He further appears to argue that the 
RO denied all of the claims in 1985, and that the veteran's 
records had not been associated with the claims files at that 
time, such that RO's subsequent grant of service connection 
was based on service records that were later included in the 
claims file.  See transcript of veteran's hearing, held in 
September 2007; see generally 38 C.F.R. § 3.156(c) (2007).  
In September 2007, he submitted a number of documents to VA 
together with a waiver of RO review.  See 38 C.F.R. 
§ 20.1304.  This submitted evidence includes a copy of 
correspondence addressed to him from the RO in Seattle, 
Washington, dated in December 1983, which states that his 
"claims folder has not been found," and that a "VA Form 
07-3101 was not prepared due to lack of sufficient service 
data."  

In August 2005, the RO granted service connection for asthma, 
lumbar strain, acne scars on both cheeks, a left ankle 
disability, acne scars of the back, and rhinitis and assigned 
an effective date of September 15, 2004.  The veteran has 
appealed the issues of entitlement to earlier effective 
dates.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

With regard to all disabilities except asthma and rhinitis, 
there is no communication, formal or informal, that could be 
interpreted as a claim of service connection for lumbar 
strain, acne scars on both cheeks, a left ankle disability, 
acne scars of the back, and/or rhinitis prior to September 
15, 2004.  Thus, the Board finds no legal basis for awarding 
service connection for lumbar strain, acne scars on both 
cheeks, a left ankle disability, and/or acne scars of the 
back, any earlier than September 15, 2004.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.1(p), 3.400.  To the extent that 
the veteran's representative argues that the RO denied the 
claims for lumbar strain, acne scars on both cheeks, a left 
ankle disability, and/or acne scars of the back, in March 
1985, and that the veteran's service medical records were 
missing at that time, the Board notes that there is nothing 
in the veteran's claim (VA Form 21-526), received in 
September 1983, to indicate that he desired to file a claim 
for service connection for lumbar strain, acne scars on both 
cheeks, a left ankle disability, and/or acne scars of the 
back.  See also veteran's VA Form 21-4138, received in 
October 1984.  Similarly, there is nothing in the RO's March 
1985 decision to show that it had considered or denied claims 
for any of these conditions.  Given the foregoing, there is 
no basis for the assignment of an effective date for the 
grants of service connection for lumbar strain, acne scars on 
both cheeks, a left ankle disability, and/or acne scars of 
the back, prior to September 15, 2004.  

With regard to asthma and rhinitis, in an unappealed rating 
decision, dated in March 1985, the RO denied the veteran's 
claims for service connection for these conditions (although 
the issue as stated at the top of the page was characterized 
solely as a claim for service connection for asthma, the RO 
also discussed the evidence of rhinitis in its decision, and 
the rating decision lists rhinitis among the disorders that 
were nonservice-connected).  There was no appeal, and this 
decision became final.  See 38 U.S.C.A. § 7105(c).  Following 
the RO's final rating decision in March 1985, there is no 
evidence to show that a claim, formal or informal, for 
service connection for either asthma, or rhinitis, was 
received at any time prior to September 15, 2004.  See 38 
C.F.R. § 3.155, 3.157.  

The Board has considered the veteran's representative's 
argument that the claims were granted in August 2005 based on 
service records that had not been associated with the claims 
files at the time of the RO's March 1985 decision, the 
veteran's personnel file appears to have been associated with 
the claims file in April 2004.  However, his personnel file 
was not relevant to the RO's March 1985 decision.  As for the 
service medical records, the RO specifically discussed this 
evidence in its March 1985 rating decision, and there is no 
basis to find that these records were not associated with the 
claims files at that time.  Furthermore, there is no 
indication in the RO's August 2005 rating decision to show 
that it reopened either of the claims under 38 C.F.R. 
§ 3.156(c).  Rather, the RO's August 2005 rating decision 
indicates that the claims were reopened after receipt of the 
veteran's application to reopen was received on September 15, 
2004.  Finally, with regard to the December 1983 
correspondence which states that the veteran's claims folder 
had not been found, this letter was issued over one year 
prior to the RO's March 1985 decision.  Furthermore, given 
the RO's aforementioned discussion of the veteran's service 
medical records in the March 1985 rating decision (as well as 
other evidence of record), it appears that his claims folder 
was, in fact, located prior to the RO's decision.  Given the 
foregoing, there is no basis for the assignment of an 
effective date for the grant of service connection for 
asthma, or rhinitis, prior to September 15, 2004.  See 38 
C.F.R. § 3.400(q)(1)(ii), (r); see also Washington v. Gober, 
10 Vet. App. 391, 393 (1997) ("The fact that the appellant 
had previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

In conclusion, the effective date of the award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a disability, but on the date that the 
application upon which service connection was eventually 
awarded was filed, which in this case was September 15, 2004 
for all disabilities.  The Board therefore finds that the 
preponderance of the evidence is against the claims for an 
effective date prior to September 15, 2004, for service 
connection for asthma, lumbar strain, acne scars on both 
cheeks, a left ankle disability, acne scars of the back, and 
rhinitis.  38 U.S.C.A. § 5107(b).  


III.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  With regard to the issue of service connection, 
in a letter, dated in March 2004, the veteran was notified of 
the information and evidence needed to substantiate and 
complete the claim.  The March 2004 notice complied with the 
requirement that the notice must precede the adjudication 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. Apr. 5, 2006).    

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No 
further notice is needed as to any disability rating or 
effective date matters.   All but one of the claims on appeal 
specifically involve an effective date issue, and the veteran 
was afforded sufficient notice in a March 2006 letter, as 
well as the subsequent "adjudication" in the May 2006 
statement of the case.  Id.  Furthermore, as the claims have 
all been denied, any questions as to the disability rating or 
the appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  In this regard, the veteran has indicated 
that he is receiving disability benefits from the Social 
Security Administration (SSA).  Although the SSA's records 
have not been obtained, a remand is not required to obtain 
this evidence because the veteran has stated that he is 
receiving SSA benefits due to psychiatric disability.  See 
e.g., VA progress notes, dated in January 2002 and September 
2004 February 2005 VA joints examination report.  With regard 
to the claim for service connection, the veteran has not been 
afforded an examination, and an etiological opinion has not 
been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the veteran did not serve in Vietnam, the 
service medical records do not show any relevant treatment, 
the claimed condition is first shown 16 years after 
separation from service, and the post-service medical 
evidence does not contain any competent evidence to show that 
the veteran has the claimed condition that is related to his 
service, to include as due to exposure to Agent Orange during 
service.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post service medical record provides sufficient 
evidence against this claim.  With regard to all claims, the 
Board concludes that decisions on the merits at this time do 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the mandates of 
the VCAA have been met, and that any violation of the duty to 
assist could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for diabetes mellitus, type II, is denied.  

An effective date prior to September 15, 2004 for service 
connection for asthma, lumbar strain, acne scars on both 
cheeks, a left ankle disability, acne scars of the back, and 
rhinitis, is denied.  


____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


